Citation Nr: 0804770	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-37 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for glaucoma. 

2.  Entitlement to service connection for bilateral foot 
disability. 

3.  Entitlement to service connection for bilateral ankle 
disability. 

4.  Entitlement to an initial compensable disability 
evaluation for hypertension. 

5.  Entitlement to an initial compensable disability 
evaluation for osteoarthritis of the left knee. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from May 26, 1983 to August 26, 
1983 and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for glaucoma and a bilateral 
foot disability, and initial compensable disability 
evaluations for hypertension and osteoarthritis of the left 
knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
a bilateral ankle disability, nor is there any competent 
evidence that it is related to service.


CONCLUSION OF LAW

Bilateral ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2004, December 2004, and 
April 2005, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim. 

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The problem in this case is that there is no current 
indication of a bilateral ankle disability.  VA treatment 
records, as well as a September 2004 VA joints examination 
report, are completely silent as to any complaints or 
findings of a current bilateral ankle disability.  However, 
Congress has specifically limited entitlement to service- 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for bilateral ankle disability is not warranted.

Even if there was evidence of a current disability, service 
connection would nevertheless be unwarranted.  While the 
veteran complained about her ankles in March 2004, there were 
no further complaints related to the ankles during service.  
Notably, the examination report at service discharge was 
negative for any findings related to the ankles.  The weight 
of the medical evidence demonstrates that any ankle problem 
in service was acute and transitory, and resolved without 
residual disability as there were no further complaints in 
the record.  In any case, there is no competent medical 
evidence which links an ankle disability to service.  Without 
evidence of a disability in service or a nexus between 
current disability and service, service connection would be 
still be denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a bilateral ankle disability related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a bilateral ankle disability 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral ankle disability is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2007).  VA's General Counsel has held 
that to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, the VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It was concluded that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar 
as § 3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  It was 
held that 38 C.F.R. § 3.304(b) is therefore invalid and 
should not be followed. See VAOPGCPREC 3-03; 69 Fed. Reg. 
25178 (2004);  see also Cotant v. Principi, 17 Vet. App. 116 
(2003) (holding that the clear and unmistakable evidence 
standard in 38 C.F.R. § 3.306(b) is "onerous" and requires an 
"undebatable" result).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

As for the veteran's claim for glaucoma, during her second 
period of service,  service medical records dated in July 
2003 and September 2003 noted treatment with Lumigan and 
ocular pressure testing was recommended.  The examination 
report at service discharged noted a diagnosis of glaucoma.  
On a March 2004 Report of Medical Assessment, the veteran 
indicated that her glaucoma had worsened since her last 
evaluation.  Notably, there are no records before this time 
related to glaucoma.  On remand, the veteran should be 
afforded an examination to determine whether there is (1) 
clear and unmistakable evidence that glaucoma pre-existed 
service and if there is (2) clear and unmistakable evidence 
that glaucoma was aggravated by service.  

Service medical records during the veteran's second period of 
service noted foot warts (April 2003) and calluses (May 
2003).  The veteran's examination report at service discharge 
also noted pes planus.  Notably, there are no records before 
this time related to the feet.  On remand, the veteran should 
be afforded an examination to determine whether there is (1) 
clear and unmistakable evidence that a bilateral foot 
disorder pre-existed service and if there is (2) clear and 
unmistakable evidence that bilateral foot disorder was 
aggravated by service.  
  
For her claims for an initial compensable rating for 
hypertension and osteoarthritis of the left knee, VA afforded 
the veteran examinations in September 2004.  In her VA Form 
9s received in October 2005 and January 2006, she indicated 
that her service-connected disabilities had increased in 
severity since the last examinations.   

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for an eye 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  The examination 
report should be done based on the 
evidence of record.  

The examiner should determine (1) 
whether there is clear and unmistakable 
evidence that glaucoma pre-existed 
service and if there is (2) clear and 
unmistakable evidence that glaucoma was 
aggravated by service.  

2.	The RO should arrange for a foot 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  The report should 
be done based on the evidence of 
record.  

The examiner should determine (1) 
whether there is clear and unmistakable 
evidence that foot disability pre-
existed service and if there is (2) 
clear and unmistakable evidence that 
foot disability was  aggravated by 
service

3.	The RO should also arrange for a 
hypertension  examination to assess the 
current level of severity of the 
veteran's service-connected 
hypertension.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed and the 
examination report should comply with 
all AMIE protocols for rating 
hypertension. 

4.	The RO should also arrange for a left 
knee examination to assess the current 
level of severity of the veteran's 
service-connected osteoarthritis of the 
left knee.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed and the 
examination report should comply with 
all AMIE protocols for rating knee 
disabilities. 

5.	Thereafter, the RO should readjudicate 
the issues on appeal.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


